1                                                                    JS-6
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                Case No. 8:18-cv-01987-JLS-KES
13
      FEDERAL TRADE COMMISSION,                   ORDER ON DEFAULT FOR
14                                                PERMANENT INJUNCTION
15           Plaintiff,                           AND MONETARY JUDGMENT
                                                  AS TO DEFENDANTS BRIAN
16           v.                                   COLOMBANA, IMPETUS
17                                                ENTERPRISE, INC., FIG TREE
      IMPETUS ENTERPRISE, INC., et al.            & CO., LLC, AND RELIEF
18
                                                  DEFENDANT NOEL
19           Defendants.                          SOLUTIONS, LLC (DOCS. 124,
20                                                132)

21
22
23         Plaintiff, the Federal Trade Commission (“FTC” or “Commission”), filed its

24   First Amended Complaint for Permanent Injunction and Other Equitable Relief,

25   pursuant to Section 13(b) of the Federal Trade Commission Act (“FTC Act”), 15

26   U.S.C. § 53(b), and the Telemarketing and Consumer Fraud and Abuse Prevention

27   Act (“Telemarketing Act”), 15 U.S.C. §§ 6101–6108 on April 3, 2019. The Clerk

28

                                            1
1    of Court entered default against Impetus Enterprise, Inc. (“Impetus”), Fig Tree &
2    Co., LLC (“Fig Tree”), and Noel Solutions, LLC (“Noel”) on May 17, 2019, and
3    against Brian Colombana (“Defendant Colombana” or “Colombana”) (collectively,
4    “Defaulting Defendants”) on November 7, 2019, for failure to plead or otherwise
5    defend this action. The FTC timely filed applications for default judgment against
6    Defaulting Defendants. Having considered these applications and for the reasons
7    set forth in its prior orders, the Court hereby grants the FTC’s applications for
8    default judgment against Defaulting Defendants. Accordingly, IT IS
9    ORDERED 1:
10                                          FINDINGS
11   A.     This Court has jurisdiction over the subject matter and the parties, and venue
12          is proper as to Defaulting Defendants.
13   B.     The First Amended Complaint states claims upon which relief may be
14          granted pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), and the
15          Telemarketing Act, 15 U.S.C. §§ 6101–6108.
16   C.     The Defaulting Defendants’ activities as alleged in the First Amended
17          Complaint are in or affecting commerce, as “commerce” is defined in
18          Section 4 of the FTC Act, 15 U.S.C. § 44.
19   D.     The FTC properly served each of the Defaulting Defendants with the
20          Complaint and First Amended Complaint as well as the corresponding
21          summonses. (Docs. 30, 31, 32, 41, 73, 80, 85, 86.)
22   E.     The Defaulting Defendants failed to answer the FTC’s Complaint or First
23          Amended Complaint or failed to otherwise defend this action.
24   F.     Defendant Colombana knowingly and voluntarily chose not to defend this
25          action and stipulated to entry of default and default judgment. (See Doc.
26
27          1
              The Court finds this matter appropriate for disposition without hearing, as the
     written submissions are sufficient to enter judgment. See Fed. R. Civ. P. 55(b)(2).
28

                                                  2
1         129-1 at 131.)
2    G.   The Clerk of Court entered default against Impetus, Fig Tree, and Noel on
3         May 17, 2019 (Doc. 98) and against Colombana on November 7, 2019 (Doc.
4         130).
5    H.   The FTC is entitled to default judgment as to Defaulting Defendants
6         pursuant to Rule 55(b) of the Federal Rules of Civil Procedure.
7    I.   The allegations in the First Amended Complaint are taken as true against
8         Defaulting Defendants. Those allegations establish that Impetus and Fig
9         Tree (collectively, “Corporate Defendants”) formed a common enterprise.
10   J.   The allegations in the First Amended Complaint establish that Corporate
11        Defendants violated Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), by
12        deceptively marketing their student loan debt relief services.
13   K.   The allegations in the First Amended Complaint establish that Corporate
14        Defendants were engaged in telemarketing, as defined by the Telemarketing
15        Sales Rule (“TSR”), 16 C.F.R. § 310.2(dd), (ff), and (gg).
16   L.   The allegations in the First Amended Complaint establish that Corporate
17        Defendants were sellers or telemarketers of debt relief services, as defined
18        by the TSR, 16 C.F.R. § 310.2(o)
19   M.   The allegations in the First Amended Complaint establish that Corporate
20        Defendants violated the TSR, 16 C.F.R. § 310.4(a)(5)(i), by requesting or
21        receiving advance fees for their debt relief services.
22   N.   The allegations in the First Amended Complaint establish that Corporate
23        Defendants violated the TSR, 16 C.F.R. § 310.4(a)(2)(x), by making
24        material misrepresentations about their debt relief services.
25   O.   The allegations in the First Amended Complaint establish that Defendant
26        Colombana had authority to control and directly participated in the
27        Corporate Defendants’ practices and that he knew or should have known of
28

                                              3
1         the Corporate Defendants’ misrepresentations.
2    P.   The allegations in the First Amended Complaint establish that Noel (“Relief
3         Defendant”) received funds traceable to money obtained from Corporate
4         Defendants’ customers through their unlawful practices to which Relief
5         Defendant has no legitimate claim and will be unjustly enriched if not
6         required to disgorge those funds. Relief Defendant holds those funds in
7         constructive trust for the benefit of Corporate Defendants’ customers.
8                                     DEFINITIONS
9         For the purpose of this Order, the following definitions apply:
10   A.   “Assisting Others” includes:
11        1.    performing customer service functions, including receiving or
12              responding to consumer complaints;
13        2.    formulating or providing, or arranging for the formulation or
14              provision of, any advertising or marketing material, including any
15              telephone sales script, direct mail solicitation, or the design, text, or
16              use of images of any Internet website, email, or other electronic
17              communication;
18        3.    formulating or providing, or arranging for the formulation or
19              provision of, any marketing support material or service, including web
20              or Internet Protocol addresses or domain name registration for any
21              Internet websites, affiliate marketing services, or media placement
22              services;
23        4.    providing names of, or assisting in the generation of, potential
24              customers;
25        5.    performing marketing, billing, or payment services of any kind; or
26        6.    acting or serving as an owner, officer, director, manager, or principal
27              of any entity.
28

                                              4
1    B.   “Corporate Defendant(s)” means Impetus Enterprise, Inc. (“Impetus”) and
2         Fig Tree & Co., LLC (“Fig Tree”), and their successors and assigns,
3         individually, collectively, or in any combination.
4    C.   “Defaulting Defendant(s)” means Corporate Defendants, Defendant
5         Colombana, and Relief Defendant, individually, collectively, or in any
6         combination.
7    D.   “Defendant Colombana” or “Individual Defendant” means Brian
8         Colombana, who has also done business as or under the fictitious business
9         name “Futero.”
10   E.   “Financial Product or Service” means any product, service, plan, or
11        program represented, expressly or by implication, to:
12        1.    provide any consumer, arrange for any consumer to receive, or assist
13              any consumer in receiving, a loan or other extension of credit;
14        2.    provide any consumer, arrange for any consumer to receive, or assist
15              any consumer in receiving, credit, debit, or stored value cards;
16        3.    improve, repair, or arrange to improve or repair, any consumer’s
17              credit record, credit history, or credit rating; or
18        4.    provide advice or assistance to improve any consumer’s credit record,
19              credit history, or credit rating.
20   F.   “Person” means any individual, group, unincorporated association, limited
21        or general partnership, corporation, or other business entity.
22   G.   “Receiver” means Krista L. Freitag, whom this Court appointed as Receiver
23        in this case on November 13, 2018.
24   H.   “Relief Defendant” means Noel Solutions, LLC and its successors and
25        assigns.
26   I.   “Secured or Unsecured Debt Relief Product or Service” means:
27        1.    with respect to any mortgage, loan, debt, or obligation between a
28

                                               5
1    Person and one or more secured or unsecured creditors or debt
2    collectors, any product, service, plan, or program represented,
3    expressly or by implication, to:
4    a.    stop, prevent, or postpone any mortgage or deed of foreclosure
5          sale for a Person’s dwelling, any other sale of collateral, any
6          repossession of a Person’s dwelling or other collateral, or
7          otherwise save a Person’s dwelling or other collateral from
8          foreclosure or repossession;
9    b.    negotiate, obtain, or arrange a modification, or renegotiate,
10         settle, or in any way alter any terms of the mortgage, loan, debt,
11         or obligation, including a reduction in the amount of interest,
12         principal balance, monthly payments, or fees owed by a Person
13         to a secured or unsecured creditor or debt collector;
14   c.    obtain any forbearance or modification in the timing of
15         payments from any secured or unsecured holder or servicer of
16         any mortgage, loan, debt, or obligation;
17   d.    negotiate, obtain, or arrange any extension of the period of time
18         within which a Person may (i) cure his or her default on the
19         mortgage, loan, debt, or obligation, (ii) reinstate his or her
20         mortgage, loan, debt, or obligation, (iii) redeem a dwelling or
21         other collateral, or (iv) exercise any right to reinstate the
22         mortgage, loan, debt, or obligation or redeem a dwelling or
23         other collateral;
24   e.    obtain any waiver of an acceleration clause or balloon payment
25         contained in any promissory note or contract secured by any
26         dwelling or other collateral; or
27   f.    negotiate, obtain, or arrange (i) a short sale of a dwelling or
28

                                  6
1                        other collateral, (ii) a deed-in-lieu of foreclosure, or (iii) any
2                        other disposition of a mortgage, loan, debt, or obligation other
3                        than a sale to a third party that is not the secured or unsecured
4                        loan holder.
5                 The foregoing shall include any manner of claimed assistance,
6                 including auditing or examining a Person’s application for the
7                 mortgage, loan, debt, or obligation.
8          2.     With respect to any loan, debt, or obligation between a Person and one
9                 or more unsecured creditors or debt collectors, any product, service,
10                plan, or program represented, expressly or by implication, to:
11                a.     repay one or more unsecured loans, debts, or obligations; or
12                b.     combine unsecured loans, debts, or obligations into one or more
13                       new loans, debts, or obligations.
14   J.    “Telemarketing” means any plan, program, or campaign which is
15         conducted to induce the purchase of goods or services by use of one or more
16         telephones, and which involves a telephone call, whether or not covered by
17         the TSR.
18                                          ORDER
19                            I. BAN ON TELEMARKETING
20         IT IS ORDERED that Corporate Defendants and Defendant Colombana are
21   permanently restrained and enjoined from participating in or Assisting Others in
22   Telemarketing, whether directly or through an intermediary.
23                     II. BAN ON SECURED AND UNSECURED
24                     DEBT RELIEF PRODUCTS AND SERVICES
25         IT IS FURTHER ORDERED that Corporate Defendants and Defendant
26   Colombana are permanently restrained and enjoined from advertising, marketing,
27   promoting, offering for sale, or selling, or Assisting Others in the advertising,
28

                                                 7
1    marketing, promoting, offering for sale, or selling, of any Secured or Unsecured
2    Debt Relief Product or Service.
3               III. PROHIBITION AGAINST MISREPRESENTATIONS
4               RELATING TO FINANCIAL PRODUCTS AND SERVICES
5          IT IS FURTHER ORDERED that Corporate Defendants and Defendant
6    Colombana, their agents, employees, and attorneys, and all other Persons in active
7    concert or participation with any of them, who receive actual notice of this Order,
8    whether acting directly or indirectly, in connection with the advertising, marketing,
9    promoting, offering for sale, or selling of any Financial Product or Service, are
10   permanently restrained and enjoined from misrepresenting, or Assisting Others in
11   misrepresenting, expressly or by implication:
12   A.    the terms or rates that are available for any loan or other extension of credit,
13         including:
14         1.     closing costs or other fees;
15         2.     the payment schedule, monthly payment amount(s), any balloon
16                payment, or other payment terms;
17         3.     the interest rate(s), percentage rate(s), or finance charge(s), and
18                whether they are fixed or adjustable;
19         4.     the loan amount, credit amount, draw amount, or outstanding balance;
20                the loan term, draw period, or maturity; or any other term of credit;
21         5.     the amount of funds to be disbursed to the borrower out of the
22                proceeds, or the amount of funds to be disbursed on behalf of the
23                borrower to any third parties;
24         6.     whether any specified minimum payment amount covers both interest
25                and principal, and whether the credit has or can result in negative
26                amortization; or
27         7.     that the credit does not have a prepayment penalty or whether
28

                                                 8
1                 subsequent refinancing may trigger a prepayment penalty and/or other
2                 fees;
3    B.    the savings associated with the loan or other extension of credit;
4    C.    the ability to improve or otherwise affect a consumer’s credit record, credit
5          history, credit rating, or ability to obtain credit, including that a consumer’s
6          credit record, credit history, credit rating, or ability to obtain credit can be
7          improved by permanently removing current, accurate negative information
8          from the consumer’s credit record or history;
9    D.    that a consumer will receive legal representation;
10   E.    its total costs; any material restrictions, limitations, or conditions; or any
11         material aspect of its performance, efficacy, nature, or central
12         characteristics; or
13   F.    any other fact material to consumers concerning any good or service.
14             IV. PROHIBITION AGAINST MISREPRESENTATIONS
15                 RELATING TO ANY PRODUCTS OR SERVICES
16         IT IS FURTHER ORDERED that Corporate Defendants and Defendant
17   Colombana, their agents, employees, and attorneys, and all other Persons in active
18   concert or participation with any of them, who receive actual notice of this Order,
19   whether acting directly or indirectly, in connection with the advertising, marketing,
20   promoting, offering for sale, or selling of any product, service, plan, or program,
21   are permanently restrained and enjoined from misrepresenting, or Assisting Others
22   in misrepresenting, expressly or by implication:
23   A.    any material aspect of the nature or terms of any refund, cancellation,
24         exchange, or repurchase policy, including the likelihood of a consumer
25         obtaining a full or partial refund, or the circumstances in which a full or
26         partial refund will be granted to the consumer;
27   B.    that any Person is affiliated with, endorsed or approved by, or otherwise
28

                                                9
1          connected to any other Person; government entity; public, non-profit, or
2          other non-commercial program; or any other program;
3    C.    the nature, expertise, position, or job title of any Person who provides any
4          product, service, plan, or program;
5    D.    that any Person providing a testimonial has purchased, received, or used the
6          product, service, plan, or program;
7    E.    that the experience represented in a testimonial of the product, service, plan,
8          or program represents the Person’s actual experience resulting from the use
9          of the product, service, plan, or program under the circumstances depicted in
10         the advertisement;
11   F.    its total costs; any material restrictions, limitations, or conditions; or any
12         material aspect of its performance, efficacy, nature, or central
13         characteristics; or
14   G.    any other fact material to consumers concerning any good or service.
15          V. PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS
16         IT IS FURTHER ORDERED that Corporate Defendants and Defendant
17   Colombana, their agents, employees, and attorneys, and all other Persons in active
18   concert or participation with any of them, who receive actual notice of this Order,
19   whether acting directly or indirectly, in connection with the sale of any product or
20   service, are permanently restrained and enjoined from making any representation,
21   expressly or by implication, about the benefits, performance, or efficacy of any
22   product or service, unless the representation is non-misleading, and, at the time
23   such representation is made, Corporate and Individual Defendants possess and rely
24   upon competent and reliable evidence that is sufficient in quality and quantity
25   based on standards generally accepted in the relevant fields, when considered in
26   light of the entire body of relevant and reliable evidence, to substantiate that the
27   representation is true.
28

                                               10
1    //
2    //
3                          VI. MONETARY JUDGMENT
4         IT IS FURTHER ORDERED that:
5    A.   Judgment in the amount of Eight Million One Hundred and Thirty-Three
6         Thousand Eight Hundred and Eleven Dollars ($8,133,811) is entered in
7         favor of the FTC against Defendant Colombana as equitable monetary relief.
8         Of this amount, One Million Seven Hundred and Sixteen Thousand Two
9         Hundred and Twenty-Five Dollars ($1,716,225) is joint and several with
10        Relief Defendant; and Eight Million One Hundred and Thirty-Three
11        Thousand Eight Hundred and Eleven Dollars ($8,133,811) is joint and
12        several with Corporate Defendants, defendant Avitia-Pena (Doc. 120), and
13        defendant Tuan Duong’s judgment in the related case of FTC v. Duong, et
14        al. (a/k/a FTC v. CD Capital Investments, LLC), No. 8:14-cv-01033-JLS-
15        RNB (Doc. 203 in Case No. 8-14-cv-01033). Defendant Colombana is
16        ordered to pay the FTC $8,133,811 immediately upon the entry of this
17        Order.
18   B.   Judgment in the amount of Ten Million Seven Hundred and Eight Thousand,
19        Two Hundred and Six Dollars ($10,708,206) is entered in favor of the FTC
20        against Corporate Defendants as equitable monetary relief. Of this amount,
21        One Million Seven Hundred and Sixteen Thousand Two Hundred and
22        Twenty-Five Dollars ($1,716,225) is joint and several with Relief
23        Defendant; Eight Million One Hundred and Thirty-Three Thousand Eight
24        Hundred and Eleven Dollars ($8,133,811) is joint and several with
25        Defendant Colombana; and Ten Million Seven Hundred and Eight
26        Thousand, Two Hundred and Six Dollars ($10,708,206) is joint and several
27        between each Corporate Defendant, defendant Avitia-Pena (Doc. 120), and
28

                                           11
1         defendant Tuan Duong’s judgment in the related case of FTC v. Duong, et
2         al. (a/k/a FTC v. CD Capital Investments, LLC), No. 8:14-cv-01033-JLS-
3         RNB (Doc. 203 in Case No. 8-14-cv-01033). Pursuant to the above,
4         Corporate Defendants are ordered to pay the FTC $10,708,206 immediately
5         upon the entry of this Order.
6    C.   Judgment in the amount of One Million Seven Hundred and Sixteen
7         Thousand Two Hundred and Twenty-Five Dollars ($1,716,225) is entered in
8         favor of the FTC against Relief Defendant as equitable monetary relief. This
9         amount is joint and several with Defendant Colombana, Corporate
10        Defendants, defendant Avitia-Pena (Doc. 120), and defendant Tuan Duong’s
11        judgment in the related case of FTC v. Duong, et al. (a/k/a FTC v. CD
12        Capital Investments, LLC), No. 8:14-cv-010033-JLS-RNB (Doc. 203 in
13        Case No. 8-14-cv-01033). Relief Defendant is ordered to pay the FTC
14        $1,716,225 immediately upon the entry of this Order.
15                VII. ADDITIONAL MONETARY PROVISIONS
16        IT IS FURTHER ORDERED that:
17   A.   Defaulting Defendants acknowledge that their Taxpayer Identification
18        Numbers (Employer Identification Numbers), which Defaulting Defendants
19        must submit to the Commission, may be used for collecting and reporting on
20        any delinquent amount arising out of this Order, in accordance with 31
21        U.S.C. § 7701.
22   B.   All money paid to the Commission pursuant to this Order may be deposited
23        into a fund administered by the Commission or its designee to be used for
24        equitable relief, including consumer redress and any attendant expenses for
25        the administration of any redress fund. If a representative of the
26        Commission decides that direct redress to consumers is wholly or partially
27        impracticable or money remains after redress is completed, the Commission
28

                                             12
1          may apply any remaining money for such other equitable relief (including
2          consumer information remedies) as it determines to be reasonably related to
3          Defaulting Defendants’ actions alleged in the operative Complaint. Any
4          money not used for such equitable relief is to be deposited to the U.S.
5          Treasury as disgorgement. Defaulting Defendants have no right to challenge
6          any actions the Commission or its representatives may take pursuant to this
7          Subsection.
8    C.    The asset freeze as to Defaulting Defendants existing pursuant to the Court’s
9          April 2, 2019 Superseding Second Preliminary Injunction is dissolved.
10                             VIII. CUSTOMER INFORMATION
11         IT IS FURTHER ORDERED that Corporate Defendants and Defendant
12   Colombana, their agents, employees, and attorneys, and all other Persons in active
13   concert or participation with any of them, who receive actual notice of this Order,
14   whether acting directly or indirectly, are permanently restrained and enjoined from
15   directly or indirectly:
16   A.    failing to provide sufficient customer information to enable the Commission
17         to efficiently administer consumer redress. If a representative of the
18         Commission requests in writing any information related to redress, each
19         Corporate Defendant and Individual Defendant must provide it, in the form
20         prescribed by the Commission, within 14 days.
21   B.    disclosing, using, or benefitting from customer information, including the
22         name, address, telephone number, email address, social security number,
23         other identifying information, or any data that enables access to a customer’s
24         account (including a credit card, bank account, or other financial account),
25         that each Corporate Defendant and Individual Defendant or any of their co-
26         defendants obtained prior to entry of this Order in connection with the
27         marketing and sale of debt relief services; and
28

                                              13
1    C.    failing to destroy such customer information in all forms in their possession,
2          custody, or control within 30 days after receipt of written direction to do so
3          from a representative of the Commission.
4          Provided, however, that customer information need not be disposed of, and
5    may be disclosed, to the extent requested by a government agency or required by
6    law, regulation, or court order.
7                         IX. RECEIVERSHIP TERMINATION
8          IT IS FURTHER ORDERED that the Receiver must complete all duties
9    within 120 days after entry of this Order, but any party or the Receiver may request
10   that the Court extend that Receiver’s term for good cause.
11                         X. ORDER ACKNOWLEDGMENT
12         IT IS FURTHER ORDERED that Defaulting Defendants obtain
13   acknowledgments of receipt of this Order:
14   A.    within 7 days of entry of this Order, each Defaulting Defendant must submit
15         to the Commission an acknowledgment of receipt of this Order sworn under
16         penalty of perjury.
17   B.    for 20 years after entry of this Order, each Defaulting Defendant must
18         deliver a copy of this Order to:
19         1.     all principals, officers, directors, and LLC managers and members;
20         2.     all employees having managerial responsibilities for promoting or
21                offering for sale any good or service, and all agents and
22                representatives who participate in promoting or offering for sale any
23                good or service; and
24         3.     any business entity resulting from any change in structure as set forth
25                in the Section titled Compliance Reporting. Delivery must occur
26                within 7 days of entry of this Order for current personnel. For all
27                others, delivery must occur before they assume their responsibilities.
28

                                              14
1    C.   In any other business, such as one in which Individual Defendant is an
2         employee without any ownership or control, Individual Defendant must
3         deliver a copy of this Order to all principals and managers of the business
4         before participating in promoting or offering for sale any good or service;
5    D.   From each individual or entity to which any of the Defaulting Defendants
6         delivered a copy of this Order, the Defaulting Defendant must obtain, within
7         30 days, a signed and dated acknowledgment of receipt of this Order.
8                         XI. COMPLIANCE REPORTING
9         IT IS FURTHER ORDERED that Corporate Defendants and Defendant
10   Colombana each make timely submissions to the Commission:
11   A.   One year after entry of this Order, each Corporate Defendant and Defendant
12        Colombana must submit a compliance report, sworn under penalty of
13        perjury:
14        1.    Corporate Defendants and Defendant Colombana must: (a) identify
15              the primary physical, postal, and email address and telephone number,
16              as designated points of contact, which representatives of the
17              Commission may use to communicate with Corporate Defendants and
18              Defendant Colombana; (b) identify all of Corporate Defendants’ and
19              Defendant Colombana’s businesses by all of their names, telephone
20              numbers, and physical, postal, email, and Internet addresses; (c)
21              describe the activities of each business, including the goods and
22              services offered, the means of advertising, marketing, and sales, and
23              the involvement of any co-defendants in this case (which Corporate
24              Defendants and Defendant Colombana must describe if they know or
25              should know due to their own involvement); (d) describe in detail
26              whether and how Corporate Defendants or Defendant Colombana is in
27              compliance with each Section of this Order; and (e) provide a copy of
28

                                            15
1               each Order Acknowledgment obtained pursuant to this Order, unless
2               previously submitted to the Commission.
3         2.    Additionally, Corporate Defendants and Defendant Colombana must:
4               (a) identify all telephone numbers and all physical, postal, email and
5               Internet addresses, including all places of business; (b) identify all
6               business activities, including any business for which Corporate
7               Defendants or Defendant Colombana perform services whether as an
8               employee or otherwise and any entity in which they have any
9               ownership interest; and (c) describe in detail Corporate Defendants
10              and Defendant Colombana’s involvement in each such business,
11              including role, responsibilities, participation, and any ownership.
12   B.   For 20 years after entry of this Order, each Corporate Defendant and
13        Defendant Colombana must submit a compliance notice, sworn under
14        penalty of perjury, within 14 days of any change in the following:
15        1.    Corporate Defendants and Defendant Colombana must report any
16              change in: (a) any designated point of contact; or (b) the structure of
17              the entity, including any ownership interest in or controls directly or
18              indirectly that may affect compliance obligations arising under this
19              Order, including: creation, merger, sale, or dissolution of the entity or
20              any subsidiary, parent, or affiliate that engages in any acts or practices
21              subject to this Order.
22        2.    Additionally, Corporate Defendants and Defendant Colombana must
23              report any change in: (a) name, including a d/b/a or fictitious name,
24              or address; or (b) title or role in any business activity, including any
25              business for which the Corporate Defendants or Defendant
26              Colombana perform services whether as an employee or otherwise
27              and any entity in which such Defendant has any ownership interest,
28

                                             16
1                 and identify the name, physical address, and any Internet address of
2                 the business or entity.
3    C.    Each Corporate Defendant and Defendant Colombana must submit to the
4          Commission notice of the filing of any bankruptcy petition, insolvency
5          proceeding, or similar proceeding by or against it within 14 days of its filing.
6    D.    Any submission to the Commission required by this Order to be sworn under
7          penalty of perjury must be true and accurate and comply with 28 U.S.C. §
8          1746, such as by concluding: “I declare under penalty of perjury under the
9          laws of the United States of America that the foregoing is true and correct.
10         Executed on: _____” and supplying the date, signatory’s full name, title (if
11         applicable), and signature.
12   E.    Unless otherwise directed by a Commission representative in writing, all
13         submissions to the Commission pursuant to this Order must be emailed to
14         DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service)
15         to: Associate Director for Enforcement, Bureau of Consumer Protection,
16         Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington,
17         DC 20580. The subject line must begin: FTC v. Impetus, x140035.
18                               XII. RECORDKEEPING
19         IT IS FURTHER ORDERED that Corporate Defendants and Defendant
20   Colombana must create certain records for 20 years after entry of the Order and
21   retain each such record for 5 years. Specifically, for any business that Corporate
22   Defendants or Defendant Colombana, individually or collectively with any other
23   co-defendants in this case, are a majority owner or control directly or indirectly,
24   they must create and retain the following records:
25   A.    accounting records showing the revenues from all goods or services sold;
26   B.    Personnel records showing, for each Person providing services, whether as
27         an employee or otherwise, that Person’s: name; addresses; telephone
28

                                               17
1          numbers; job title or position; dates of service; and (if applicable) the reason
2          for termination;
3    C.    records of all consumer complaints and refund requests, whether received
4          directly or indirectly, such as through a third party, and any response;
5    D.    all records necessary to demonstrate full compliance with each provision of
6          this Order, including all submissions to the Commission; and
7    E.    a copy of each unique advertisement or other marketing material.
8                         XIII. COMPLIANCE MONITORING
9          IT IS FURTHER ORDERED that, for the purpose of monitoring Defaulting
10   Defendants’ compliance with this Order:
11   A.    Within 14 days of receipt of a written request from a representative of the
12         Commission, Defaulting Defendants must: submit additional compliance
13         reports or other requested information, which must be sworn under penalty
14         of perjury; appear for depositions; and produce documents for inspection
15         and copying. The Commission is also authorized to obtain discovery,
16         without further leave of court, using any of the procedures prescribed by
17         Federal Rules of Civil Procedure 29, 30 (including telephonic depositions),
18         31, 33, 34, 36, 45, and 69.
19   B.    For matters concerning this Order, the Commission is authorized to
20         communicate directly with Defaulting Defendants. Defaulting Defendants
21         must permit representatives of the Commission to interview any employee
22         or other Person affiliated with Defaulting Defendants who has agreed to
23         such an interview. The Person interviewed may have counsel present.
24   C.    The Commission may use all other lawful means, including posing, through
25         its representatives as consumers, suppliers, or other individuals or entities, to
26         Defaulting Defendants or any individual or entity affiliated with Defaulting
27         Defendants, without the necessity of identification or prior notice. Nothing
28

                                               18
1          in this Order limits the Commission’s lawful use of compulsory process,
2          pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
3    D.    Upon written request from a representative of the Commission, any
4          consumer reporting agency must furnish consumer reports concerning
5          Defendant Colombana, pursuant to Section 604(1) of the Fair Credit
6          Reporting Act, 15 U.S.C. §1681b(a)(1).
7                       XIV. RETENTION OF JURISDICTION
8          IT IS FURTHER ORDERED that this Court retains jurisdiction of this
9    matter for purposes of construction, modification, and enforcement of this Order.
10
11         SO ORDERED on February 27, 2020.
12
13                                         __________________________________
14                                         THE HONORABLE JOSEPHINE L. STATON
                                           UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             19
